Cobb, P. J.
(After stating the foregoing facts.) The money was delivered to the agent of the Telegraph Company by the superintendent of the Griffin Manufacturing Company, to be used for the b.enefit of the accused, and not for the benefit of the superintendent or his company. When the application for the money order was made, and the accused was named therein as the sender, title to the money passed to him, and the delivery of the application to the Telegraph Company constituted it as his agent for the transmission "of the money to the sendee. The agency was revocable at will. The-demand by the accused for the money was a revocation of the agency. The withdrawal of the money from the possession of the Telegraph. Company and the appropriation of the same by the accused to a, purpose other than that intended by the superintendent did not constitute larceny. The rule is, that, “if one meaning to steal another’s goods fraudulently prevails on the latter to deliver them to him, under the understanding that the property in them is to-pass, he commits neither larceny nor any other crime by the taking,, unless the transaction amounts to an indictable cheat. But if with the like intent he fraudulently gets leave to take possession only,, and takes and converts the whole to himself, he becomes guilty of larceny; because while his intent is thus to appropriate the property, the consent which he fraudulently obtained covers no more than the possession.” 1 Bishop, Crim. Law, § 583, and authorities, there cited. See also, Foster v. State, 117 Ga. 39; Finkelstein v. State, 105 Ga. 617; Kerr v. State, 105 Ga. 655; Harris v. State, 81 Ga. 759. The -evidence did not sustain the verdict, and á new trial should have been granted.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent.